Citation Nr: 1820625	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  13-00 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a compensable rating prior to March 1, 2017 and in excess of 30 percent beginning March 1, 2017 for residuals of esophageal stricture.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Breitbach, Associate Counsel






INTRODUCTION

The Veteran served on active duty with the United States Army from August 1970 to August 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In his December 2012 VA Form 9, Substantive Appeal, the Veteran requested a hearing before the Board, but following proper notice of the August 2014 hearing, the Veteran did not appear for the hearing.  Therefore, his hearing request is considered to be withdrawn.  38 C.F.R. § 20.704(d) (2017).

This case was previously before the Board in January 2017 when the Board remanded the claim to the RO for additional action.

In a July 2017 rating decision, the Agency of Original Jurisdiction (AOJ) increased the rating for residuals of esophageal stricture to 30 percent, effective March 1, 2017.  Since the Veteran has not expressed satisfaction with the 30 percent rating, and the rating is less than the maximum under the applicable criteria, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  


FINDING OF FACT

Throughout the appeal period, the Veteran's residuals of esophageal stricture have been manifested by symptoms of moderate severity.


CONCLUSION OF LAW

Throughout the appeal period, the criteria for a 30 percent, but no higher, rating for the Veteran's service-connected residuals of esophageal stricture are met.              38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.114, Diagnostic Code 7203 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.  





Increased Rating Claim

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability,  38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board acknowledges that with respect to a claim for an increased rating for an already service-connected disability, a Veteran may experience multiple distinct degrees of disability that might result in different levels of compensation.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (finding that a Veteran is competent to report on that of which he has personal knowledge). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the Veteran and his representative generally contend the Veteran is entitled to a compensable rating prior to March 1, 2017 and in excess of 30 percent thereafter for his service-connected residuals of esophageal stricture (Informal Hearing Presentation, dated September 30, 2016 and March 12, 2018).

The Veteran's residuals of esophageal stricture are currently rated under Diagnostic Code 7203.  38 C.F.R. § 4.114.  Under Diagnostic Code 7203, a 30 percent rating is warranted for moderate stricture of the esophagus.  A 50 percent rating is warranted for severe stricture of the esophagus, permitting liquids only.  An 80 percent rating is warranted for stricture of the esophagus, permitting passage of liquids only, with marked impairment of general health.  38 C.F.R. § 4.114.

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single rating will be assigned under the Diagnostic Code that reflects the predominant disability picture, with elevation to the next higher rating where the severity of the overall disability warrants elevation.  38 C.F.R. § 4.114.  
For the reasons that follow, the Board finds that the evidence more nearly approximates an assignment of a 30 percent rating, but no higher, for the entire period on appeal for residuals of esophageal stricture.

The Veteran underwent a VA examination in September 2011 where the examiner diagnosed the Veteran with physiological spasm of the esophagus with small sliding hiatal hernia.  The examiner noted that the Veteran's barium esophagus revealed no evidence of esophageal stricture with normal caliber cervical and thoracic esophagus.  Further, the examiner noted that there was no filling or contour defect of the Veteran's esophagus.  The Veteran reported that he was not on medications for his condition, but that every now and then he uses an esophageal bougie of three different sizes for self-dilation of the upper esophagus.  The Veteran stated he last did the dilation by bougie two years prior to the examination.  In terms of the Veteran's symptoms, the Veteran reported sticking of solid food at the throat now and then but denied dysphagia to liquids.  The Veteran denied acid reflux, heartburn, indigestion, gas formation, hematemesis, melena, abdominal pain, nausea, vomiting, esophageal trauma, and neoplasm.  The examiner noted that the Veteran's condition does not interfere with his job or with his activities of daily living.  

At a January 2012 VA examination for the Veteran's respiratory conditions, the Veteran reported that he sleeps in a recliner every night because he thinks he would experience reflux lying down.  This examination did not address the Veteran's esophagus condition other than the Veteran's statement.

A VA treatment record with a gastroenterologist in January 2012 illustrates the Veteran stated food gets stuck in his mid-throat but the problem is becoming more frequent.  The Veteran stated dry foods bother him the most but any food can get stuck in his throat.  The Veteran reported the pain level is at a zero.  

The Veteran underwent an upper gastrointestinal endoscopy in February 2012 that showed esophagitis with Barrett's that the gastroenterologist stated should be monitored. 

The Veteran underwent a VA examination in March 2017 where the examiner diagnosed the Veteran with an esophageal stricture, esophagitis with Barrett's, and a hiatal hernia.  The examiner noted the severity level of the Veteran's esophageal stricture was moderate due to frequent dilation.  Further, the examiner noted the Veteran had the symptom of dysphagia and that there is no functional impact from the Veteran's condition.  The Veteran reported that he has difficulty swallowing and that his condition has progressed.  

As a part of the examination, VA requested the examiner to opine as to whether the Veteran's reported dysphagia, hiatal hernia, and esophagitis with Barrett's are manifestations of or otherwise related to his service-connected residuals of esophageal stricture.  The examiner opined that the Veteran's dysphagia is associated with his esophageal stricture.  The examiner opined that the Veteran's hiatal hernia and esophagitis with Barrett's are not manifestations of or otherwise related to his service-connected residuals of esophageal stricture.  The examiner reasoned that the Veteran's hiatal hernia is likely the result of obesity, and the examiner stated that the Veteran's hiatal hernia is more than likely responsible for his Barrett's esophagus as chronic reflux (as with a hiatal hernia) is frequently responsible for Barrett's esophagus due to the reflux of acid back into the esophagus.  

The Board has considered the Veteran's statements in September 2011 that he chokes easily and has trouble sleeping flat and the Veteran's December 2011 statement that his throat seems to be getting worse.  Further, the Board has considered the Veteran's statements to the VA treatment providers and the September 2011, January 2012, and March 2017 VA examiners about difficulty swallowing foods.  The Board also has considered the Veteran's spouse's December 2011 statement that the Veteran has had problems with this throat the last few years, he has trouble swallowing, he chokes easily, and he wakes up in the middle of the night choking.  

These consistent statements and the March 2017 VA examiner's opinion that the Veteran's dysphagia is associated with his esophageal stricture support a compensable rating throughout the appeal period for the Veteran's residuals of esophageal stricture.  However, the March 2017 VA examiner noted the severity level of the Veteran's esophageal stricture to be at the moderate level due to frequent dilation.  As the evidence does not reflect that the Veteran's esophageal condition permits the passage of liquids only, the Veteran is not entitled to a 50 percent rating, the next higher rating under the rating schedule.  38 C.F.R. § 4.114, Diagnostic Code 7203.  Therefore, the competent and probative evidence most nearly approximates a 30 percent rating throughout the appeal period for residuals of esophageal stricture at the moderate level.  

As explained above, the evidence shows that the Veteran's hiatal hernia and Barrett's esophagus are not related to his service-connected esophageal stricture.  Thus, the Veteran is not entitled to a higher rating under criteria used to evaluate those disabilities as they are not related to the service-connected disability and would not be considered the predominant disability.

Regarding whether referral for an extraschedular rating is appropriate, such has not been raised by the claimant or reasonably raised by the record and will not be further discussed herein.  Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017). 

In sum, the Veteran is entitled to a 30 percent, but no higher, rating throughout the appeal period for residuals of esophageal stricture.  The Board has considered the benefit-of-the-doubt rule; however, since a preponderance of the evidence is against a finding of a higher than a 30 percent rating, the benefit-of-the-doubt rule is not for application.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).









	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to a 30 percent, but no higher, rating throughout the appeal period for residuals of esophageal stricture, is granted, subject to the regulations governing the payment of monetary awards.  




____________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


